Citation Nr: 0614140	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  04-04 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for mechanical low 
back pain (low back disability), evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for right foot 
fasciitis with calcaneal spur and flatness, evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for left foot 
fasciitis with calcaneal spur and flatness, evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The appellant had active duty from February 1990 to November 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

At the personal hearing conducted in November 2005, the 
veteran reported that she is unable to work due to her 
service connected disabilities.  This matter is referred to 
the RO for appropriate development.


FINDINGS OF FACT

1.  The veteran's low back disability has been primarily 
manifested by pain on use with 80-90 degrees of flexion; 
there is no chronic neurological deficit, no ankylosis of the 
thoracolumbar spine, and no incapacitating episodes having a 
total duration of at least 2 weeks during the past 12 months.

2.  The bilateral foot disability results in no more than 
moderate impairment.




CONCLUSIONS OF LAW

1.  Entitlement to an evaluation in excess of 10 percent for 
a low back disability is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293 (2001) and effective September 
23, 2002; 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243, 
5295, effective September 26, 2003.

2.  The criteria for a rating in excess of 10 percent for 
right foot fasciitis with calcaneal spur and flatness, have 
not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
Part 4, Diagnostic Code 5284 (2005).

3.  The criteria for a rating in excess of 10 percent for 
left foot fasciitis with calcaneal spur and flatness, have 
not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
Part 4, Diagnostic Code 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts on appeal that the evaluations assigned 
for her bilateral foot and low back disabilities do not 
adequately reflect the true severity of her disabilities and 
higher ratings are warranted.   

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in January 2003 and May 2005.  The 
content of the notices provided fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Additionally, a supplemental statement of the case in April 
2005 readjudicated the claims reviewed in this decision after 
the content-compliant notices had been provided, and without 
"taint" from prior adjudications.  Therefore the Board 
finds that any defect with respect to the timing of the 
required notice was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claims.  The RO 
has contacted all of the medical providers listed by the 
appellant.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Entitlement to a rating higher than 10 percent for service-
connected low back disability under the old regulations

Based on in-service treatment, service connection was granted 
for mechanical low back pain in a January 1995 rating action.  
A 10 percent evaluation was assigned effective from November 
1994.  Since then the low back disability has been rated as 
10 percent disabling.  

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R.  Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  When there is a 
question as to which of 2 disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The regulations for evaluation of certain disabilities of the 
spine, including intervertebral disc syndrome, were revised, 
effective on September 23, 2002. 67 Fed. Reg. 54345 (August 
22, 2002).  Additional revisions were made to the evaluation 
criteria for disabilities of the spine, as well as re-
numbering-effective on September 26, 2003-for purposes of 
updating the rating schedule with current medical terminology 
and unambiguous criteria to reflect medical advances since 
last reviewed.  (Former Diagnostic Code 5293 is now 
Diagnostic Code 5243).  It should be pointed out that the 
revised rating criteria may not be applied to a claim prior 
to the effective date of the revision.  See 38 U.S.C.A. 
§ 5110(g); Rhodan v. West, 12 Vet. App. 55 (1998).  

Under the old rating criteria, limitation of motion of the 
lumbar segment of the spine was rated as 10 percent disabling 
when slight, 20 percent disabling when moderate and 40 
percent disabling when severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.

Diagnostic Code 5295 was for lumbosacral strain.  Under this 
diagnostic code a noncompensable rating was warranted for 
lumbosacral strain where there are only slight subjective 
symptoms.  A 10 percent evaluation requires characteristic 
pain on motion.  A 20 percent rating was warranted for 
lumbosacral strain where there was muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation required 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
rating was also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

38 C.F.R. § 4.71a, Diagnostic Code 5293 provided that a 10 
percent evaluation was warranted for mild intervertebral disc 
syndrome.  Moderate intervertebral disc syndrome with 
recurring attacks warrants a 20 percent rating.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5293.  

Ankylosis of the lumbar segment of the spine at a favorable 
angle warranted a 40 percent evaluation.  A 50 percent 
evaluation required fixation at an unfavorable angle.  38 
C.F.R. Part 4, Diagnostic Code 5289.  

Under the old criteria, a 100 percent rating was assigned for 
spinal pathology resulting in ankylosis of the entire spine 
at an unfavorable angle, with marked deformity and 
involvement of major joints (Marie- Strumpell type) or 
without other joint involvement (Bechterew type).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (prior to September 30, 2002).

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered, and examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors, which 
must be considered when rating the veteran's joint injury.  
DeLuca, supra.

The Board will initially determine if a higher rating is 
warranted under the old law (Diagnostic Codes 5292, 5293, and 
5295).  

The record contain VA examination reports dated in July 2001, 
March 2003 and in April 2005, as well as VA outpatient 
records dated between 2001 and 2004.  

The low back disability has been rated by the RO as 10 
percent disabling, for slight limitation of motion under 
Diagnostic Code 5295.  The Board points out that nowhere is 
it indicated that the veteran had unilateral loss of lateral 
spine motion, which would be required by Diagnostic Code 5295 
for a higher evaluation.  The VA examination reports failed 
to show any evidence of muscle spasm or loss of lateral spine 
motion in any anatomical position.  Therefore a higher 
disability evaluation is not warranted under this code.

The Board considered whether the veteran should be granted a 
rating in excess of 10 percent under the old regulations that 
relate to intervertebral disc syndrome.  Moderate 
intervertebral disc syndrome with recurring attacks warranted 
a 20 percent rating.  In this case the sensory and motor 
examinations have been intact, and there were no abnormal 
reflexes.  Therefore a higher rating is not warranted.  

As noted above, prior to the revisions, a 20 percent rating 
was warranted for moderate limitation of motion.  The medical 
records for this period of time show that the veteran's 
lumbar spine motion decreased to 80 degrees of flexion by 
April 2005.  However, the evidence concerning the level of 
the veteran's back disability does not support the assignment 
of a higher disability evaluation under Diagnostic code 5292.  
The reported findings approximate no more than slight 
limitation of motion.  

The pain on use of her back which the veteran described to 
examiners was, the Board finds, adequately and appropriately 
compensated at the 10 percent level and did not warrant an 
evaluation in excess of 10 percent under 38 C.F.R. §§ 4.40, 
4.45, or DeLuca, supra.  The complaints and findings recorded 
during this period are consistent with not more than slight 
limitation of motion.

Entitlement to a rating higher than 10 percent for service-
connected low back disability under the new regulations

The new regulations provide the following rating criteria 
(General Rating Formula for Diseases and Injuries of the 
Spine): a 100 percent evaluation is appropriate for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is appropriate for unfavorable ankylosis of the 
entire thoracolumbar spine; a 40 percent evaluation for 
favorable ankylosis of the entire thoracolumbar spine or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.  A 20 percent evaluation is appropriate where there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 (effective September 26, 
2003).

In regard to intervertebral disc syndrome, the revised 
Diagnostic Code 5293 provides that intervertebral disc 
syndrome should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  An evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; an 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; an evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and an evaluation of 60 
percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

In regard to the new regulations, the Board does not find 
that the veteran's low back disability exceeds the 10 percent 
when rated under the new Diagnostic Code 5237.  A 20 percent 
rating requires limitation of forward flexion of the 
thoracolumbar greater than 30 degrees but not greater than 60 
degrees or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees.  The veteran's forward 
flexion during this time period varied from 80 to 90 degrees.  
Further there is no evidence of muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  So entitlement to an evaluation in excess 
of 10 percent for her lumbosacral spine disability under 
Diagnostic Code 5237 is not warranted.   

The current criteria of Diagnostic 5243 evaluate 
intervertebral disc syndrome on either the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

While the veteran has reported that she experienced acute 
flare-up of back pain, the veteran is not under any doctor-
prescribed bed rest for incapacitating episodes of 
intervertebral disc syndrome, during the past 12 months, let 
alone the two to four weeks required for a 20 percent rating.  
Moreover the veteran has not complained of radiating pain, 
which may be indicative of neurologic involvement, and 
chronic neurologic manifestations of intervertebral disc 
syndrome have not been identified.  Further, there is no 
evidence that there is ankylosis of the lumbar spine.  

In sum, the pertinent evidence of record, which includes the 
reports of the VA examinations, as well as, the veteran's 
written statements and testimony, provides no basis for a 
current evaluation in excess of 10 percent, under any 
applicable diagnostic code.  

Entitlement to a rating higher than 10 percent for service-
connected bilateral foot disabilities

Based on in-service treatment, service connection was granted 
for right and left foot fasciitis with calcaneal spur and 
flatness in the January 1995 rating action.  A 10 percent 
evaluation was assigned for each foot, effective from 
November 1994.  Since then, the foot disabilities have been 
rated as 10 percent disabling (each).  

Diagnostic Code 5276 (Flatfoot, acquired) provides a 10 
percent rating for the bilateral or unilateral condition 
which is moderate, with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
and pain on manipulation and use of the feet.  A 30 percent 
rating is assigned for the severe bilateral condition with 
objective evidence of marked deformity, pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  

Diagnostic Code 5284 provides for the evaluation of other 
foot injuries.  A maximum 30 percent evaluation is provided 
for severe foot injury.  For a moderately severe foot injury, 
a 20 percent evaluation is provided.  For moderate foot 
injury, a 10 percent evaluation is provided.

The pertinent diagnostic codes for foot disabilities do not 
include a diagnostic code specifically for limitation of 
motion of individual toes.  

The evidence reveals that the veteran's bilateral foot 
disability is manifested primarily by pain with no evidence 
of decreased movement.  The currently assigned 10 percent 
ratings include disability due to painful or limited motion.  
No other significant functional impairment has been shown 
regarding either foot.  The VA examiner in April 2005 
reported that there was no painful motion, edema, weakness, 
callosities or instability.  She had a normal gait and there 
was no evidence of abnormal weight bearing.  Although the 
veteran has asserted that she has significant residuals, 
examination has not revealed acute heat, effusion or other 
physical findings indicative of more severe residuals.  These 
findings do not permit a 30 percent rating under Diagnostic 
Code 5276 for bilateral flatfoot.  The Board finds that the 
manifestations have not been shown to be more than moderately 
disabling for either foot.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Accordingly, a higher disability evaluation is not 
warranted for either foot.


ORDER

Entitlement to a rating in excess of 10 percent for the low 
back disability is denied.

Entitlement to a rating in excess of 10 percent for right 
foot fasciitis with calcaneal spur and flatness is denied.

Entitlement to a rating in excess of 10 percent for left foot 
fasciitis with calcaneal spur and flatness is denied.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


